NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 _____________

                                      No. 13-1563
                                     _____________

                           UNITED STATES OF AMERICA

                                            v.

                                     NIKOS SANTA,
                                          Appellant
                                      ___________

                     On Appeal from the United States District Court
                        for the Eastern District of Pennsylvania
                              (D.C. No. 2-12-cr-00108-001)
                     District Judge: Honorable Eduardo C. Robreno
                                      ___________

                      Submitted Under Third Circuit L.A.R. 34.1(a)
                                 September 24, 2013

         Before: CHAGARES, VANASKIE, and SHWARTZ, Circuit Judges.

                          (Opinion Filed: November 20, 2013)
                                     ___________

                                       OPINION
                                      ___________

VANASKIE, Circuit Judge.

       Appellant Nikos Santa pled guilty to possession of a firearm by a convicted felon

in violation of 18 U.S.C. §§ 922(g)(1) and 924(e), but reserved the right to appeal the

District Court’s denial of his motion to suppress. Because we agree with the District
Court that the police obtained consent to search the backpack in which the firearm was

found, we will affirm.

                                             I.

       We write primarily for the parties, who are familiar with the facts and procedural

history of this case. Accordingly, we set forth only those facts necessary to our analysis.

       At approximately 6:30 p.m. on December 23, 2011, in Philadelphia, Santa was

driving a white van belonging to his girlfriend, Yolanda Veira, who accompanied him in

the front passenger seat. Police Officer David DeCrosta, who was alone on patrol, saw

the white van run a stop sign. DeCrosta conducted a traffic stop, and as he walked

towards the van, he saw Santa place an unknown object near the front passenger floor of

the vehicle.

       DeCrosta requested Santa’s driver’s license and registration. Santa, unable to

produce identification of any kind, instead provided DeCrosta with false names. After

confirming that the names were false, DeCrosta removed Santa from the van and advised

him that DeCrosta could bring him to the police station for fingerprinting to determine his

identity. DeCrosta then placed Santa, without handcuffs, in the back of the police

vehicle. A few moments later Santa admitted that his name was Nikos Santa. A

computer check of that name revealed an outstanding bench warrant. DeCrosta arrested

and handcuffed Santa, keeping him in the police vehicle.

       Upon returning to the van, DeCrosta saw an open school bag on the front

passenger floor between Veira’s feet. He asked Veira what Santa had placed into the

bag. She claimed that she did not know and said the bag belonged to her daughter.

                                             2
DeCrosta asked Veira if he could look in the bag. He explained that he did not have a

warrant, and that Veira was not legally obliged to provide consent. Veira orally

consented and then signed a written consent to search form. DeCrosta then searched the

bag and found a .38 caliber revolver loaded with two live rounds of ammunition.

       At the suppression hearing, Veira testified that she had signed the consent form

because of threats and coercion, in direct contradiction of her previous testimony under

oath before the grand jury. The District Court found her testimony not credible, instead

credited DeCrosta’s testimony, and concluded that Veira’s consent was entirely

voluntary.

                                             II.

       The District Court had jurisdiction under 18 U.S.C. § 3231, and we have appellate

jurisdiction under 28 U.S.C. § 1291.

       Santa contends that the police conducted a warrantless search of the backpack in

his vehicle without probable cause and that no exception to the warrant requirement

existed, thus violating his rights under the Fourth and Fourteenth Amendments. “We

review a District Court’s denial of a motion to suppress for clear error as to the

underlying factual findings and exercise plenary review over the District Court’s

application of the law to those facts. A District Court’s determination of consent to

search is a finding of fact.” United States v. Lockett, 406 F.3d 207, 211 (3d Cir. 2005)

(internal citations omitted).

       Having carefully reviewed the matter, we conclude that the record supports the

District Court’s finding that Santa’s passenger, who was also the owner of the

                                              3
automobile, voluntarily gave the police oral and written consent to search the contents of

the backpack in which the gun was found. Accordingly, the denial of Santa’s motion to

suppress was proper. See United States v. Price, 558 F.3d 270, 277 (3d Cir. 2009) (“‘It is

. . . well settled that one of the specifically established exceptions to the requirements of

both a warrant and probable cause is a search that is conducted pursuant to consent.’”

(quoting Schneckloth v. Bustamonte, 412 U.S. 218, 219 (1973)).

                                             III.

       For the foregoing reasons, we will affirm the District Court’s judgment.




                                              4